Exhibit 10.19

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into this 19th day of April 2011, effective
on the Effective Date, by and between Century Exploration Resources, Inc., James
A. Honert, Peter T. Loeffler and Fredrick P. LeGrand.

RECITALS

WHEREAS, Century is engaged in the business of Oil and/or Gas exploration and
development, primarily in areas with Unconventional Resources; and

WHEREAS, Century desires to employ the Initial Employees to perform certain
services for Century, as hereinafter set forth, and the Initial Employees desire
to undertake the performance of such services and any reasonable changes in such
services as the Initial Employees may hereafter be directed to undertake from
time to time.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and subject to the conditions herein set forth, the Parties hereto
agree as follows.

ARTICLE 1

DEFINITIONS

 

1.01. Terms Defined. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Affiliate(d)” means any Person who directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control by such
specified Person. For the purpose of this Agreement, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this Employment Agreement.

“Century” means Century Exploration Resources, Inc., a Delaware corporation.

“Century’s Area of Operation” means all those Oil and/or Gas prospects within
the United States and selected countries in Europe wherein Century has
identified Unconventional Resources and specific prospects identified by Century
and approved by the Executive Committee as prospects for Oil and/or Gas
production from Conventional Resources.



--------------------------------------------------------------------------------

“Conventional Resources” mean Oil and/or Gas existing in sandstones and
carbonates which do not require artificial stimulation for commercial
production.

“Effective Date” means November 1, 2010.

“Employee” and “Employees” mean an individual(s) employed full time by Century,
other than Rudney.

“Executive Committee” means the management committee responsible for various
functions of Century, comprised of the Initial Employees and three
representatives selected by Century (to be “Century Members”). The Executive
Committee may be increased or decreased in number by mutual agreement of the
Initial Employees and the Century Members; however, in all cases the increase
and decrease shall be an even number such that the Initial Employees and Century
shall always have equal representation in numbers on the Executive Committee.

“Honert” means James A. Honert, an individual residing in Utah.

“Initial Employee” means Honert, LeGrand or Loeffler and “Initial Employees”
mean all of them together.

“LeGrand” means Fredrick P. LeGrand, an individual residing in Colorado.

“Loeffler” means Peter T. Loeffler, an individual residing in Colorado.

“Oil and/or Gas” means oil, gas, casinghead gas or gasoline, coalbed methane
gas, gas, condensate (distillate), helium, carbon dioxide, coal and all other
liquid or gaseous hydrocarbons or any substance, whether similar or dissimilar,
produced in a gaseous state, sulfur and other marketable substances produced
therewith.

“Party” means any party to this Agreement and “Parties” means every Party.

“Person” means an individual or a corporation, limited liability company,
partnership (whether general, limited or limited liability), trust,
unincorporated organization, joint stock company, joint venture, association or
other entity, of any Affiliate of any of the aforementioned, or any government,
or any agency or political subdivision thereof.

“Services” mean the services to be performed by the Initial Employees pursuant
to Section 2.02 hereof.

“Staff” means employees or consultants of Century who are either not
(i) Employees or (ii) Rudney.

“Subsequent Employees” means Employees other than the Initial Employees.

 

2



--------------------------------------------------------------------------------

“Term” means the term, or any extension thereof, of this Agreement as set forth
in Section 2.03 hereof and the “Termination Date” shall be October 31, 2015.

“Unconventional Resources” mean oil and/or gas existing in shale, low
permeability sandstones and carbonates requiring artificial stimulation for
commercial production, including, without limitation, coal beds.

ARTICLE 2

EMPLOYMENT, SERVICES, COMPENSATION, TERMINATION

 

2.01.

Employment. Century hereby employs the Initial Employees and the Initial
Employees hereby accept employment with Century upon the terms and conditions
below. If the Initial Employees determine that additional technical,
administrative or operational personnel are required, either to serve as Staff
or Subsequent Employees, the Initial Employees shall request a meeting of the
Executive Committee to (i) discuss such needs, identify additional Staff and/or
Subsequent Employees and determine appropriate terms of employment therefore and
(ii) if approved by the Executive Committee, offer employment thereto pursuant
to an employment agreement if deemed necessary by the Executive Committee.

 

2.02. Services. The Initial Employees shall have the following titles and
perform the following Services for Century:

Honert – Senior Vice President

 

  a. Oversee all geo-science aspects of existing Projects

 

  b. Develop new Projects

 

  c. Recommend and supervise geo-science consultants and/or experts used to
execute Projects

 

  d. Coordinate and supervise geo-science support staff and functions

 

  e. Evaluate and rank Projects and potential opportunities

 

  f. Supervise and evaluate geo-science aspects of all operations associated
with Projects

 

  g. Supervise and direct geo-technical efforts of consultants and contracted
staff in joint venture offices

 

  h. Make recommendations to executive management and the Executive Committee on
all aspects of Project evaluation and execution

 

  i. Supervise management of Denver office

LeGrand – Vice President Engineering and Operations

 

  a. Perform project economic analysis for all Projects existing and proposed

 

  b. Coordinate all aspects of operational activities associated with Projects

 

  c. Formulate and monitor Project tracking and performance metrics

 

3



--------------------------------------------------------------------------------

  d. Perform and supervise engineering analysis associated with Projects

 

  e. Recommend and supervise engineering consultants or experts used to execute
Projects

 

  f. Evaluate and rank Projects and potential opportunities

 

  g. Supervise and direct engineering related efforts of consultants and
contracted staff joint venture offices

 

  h. Make recommendations to executive management and the Executive Committee on
all aspects of Project evaluation and execution

 

  i. Supervise management of Denver office

Loeffler – Vice President Exploration and Development

 

  a. Oversee all geo-science aspects of existing Projects

 

  b. Develop new Projects

 

  c. Recommend and supervise geo-science consultants and/or experts used to
execute Projects

 

  d. Coordinate and supervise geo-science support staff and functions

 

  e. Evaluate and rank Projects and potential opportunities

 

  f. Supervise and evaluate geo-science aspects of all operations associated
with Projects

 

  g. Supervise and direct geo-technical efforts of consultants and contracted
staff in joint venture offices

 

  h. Make recommendations to executive management and the Executive Committee on
all aspects of project evaluation and execution

 

  i. Supervise management of Denver office

All Services performed by each Initial Employee shall be subject to review by
Century. Century shall have the authority to specify the nature and timing of
the Services. Each Initial Employee agrees to devote his professional time on a
full-time basis to the business of Century and perform the duties and
responsibilities assigned by Century to the best of his ability and with
reasonable diligence.

The Services shall be performed primarily in Denver, Colorado at an office which
has been established and funded by Century. Century shall incur reasonable
expenses to furnish and equip the offices with hardware and software sufficient
to enable the Initial Employees to effectively perform the Services.

 

2.03.

Term. This Agreement shall commence on the Effective Date and continue in force
until the Termination Date. By mutual agreement, the Parties may extend the
Agreement beyond the Termination Date on terms to be determined by the Parties.
Upon termination of this Agreement all the Initial Employees shall be subject to
those provisions herein which shall survive termination.

 

2.04.

Exclusivity. Unless otherwise permitted by Century in writing, during the Term
of this Agreement, the Initial Employees, or future Employees, shall perform the
Services

 

4



--------------------------------------------------------------------------------

 

exclusively for Century. During the Term of this Agreement the Initial
Employees, or future Employees, shall not acquire rights or otherwise engage in
exploration and development for Oil and/or Gas in Century’s Area of Operation or
in conflict with any area of operation of Persons Affiliated with Century.

 

2.05. Compensation. As compensation for the Services, each Initial Employee
shall receive the following:

a. Salary. From the commencement of employment until December 31, 2011, each
Initial Employee shall receive an annual salary, prorated for the actual months
of the year employed, of Two Hundred Ten Thousand Dollars ($210,000) to be paid
in equal monthly installments of $17,500, less standard deductions, payable on a
monthly basis, on the last day of each month in which the Services are rendered.
Each Initial Employee’s salary shall be reviewed by Century on December 31st of
each year of the Term, commencing December 31, 2011, and revised at the
discretion of Century; however, in no event shall it be reduced.

b. Expenses. Each Initial Employee shall be reimbursed for all reasonable
out-of-pocket expenses incurred by such Initial Employee in the performance of
the Services. Century shall determine the extent of prior authorization required
and required documentation regarding such reimbursable expenses.

c. Benefits. While employed by Century, each Initial Employees shall be allowed
to participate, on the same basis as other Initial Employees, in all employee
benefit plans and programs, including improvements or modifications of the same,
which on the Effective Date or thereafter through the Term are made available by
Century. Such benefits, plans and programs shall include, without limitation,
medical, health and dental care, life insurance, retirement savings plan and
disability protections. Nothing contained in this Agreement shall restrict the
right of Century to amend or modify such fringe benefit programs in a manner
which does not discriminate against any Initial Employee as compared to any
other Initial Employee.

e. Withholding. Century shall withhold from any compensation, benefits or
amounts payable to the Initial Employees under this Agreement all federal,
state, city, or other taxes as may be required pursuant to any law or
governmental regulation or ruling.

f. Vacation and Paid Legal Holidays. The Initial Employees shall be entitled to
ten (10) working days paid vacation each year of the Term and paid legal
holidays as reasonably determined by Century. The vacation time limitation shall
be construed flexibly.

 

2.06. Payments to the Initial Employee Upon Termination of Employment.

 

5



--------------------------------------------------------------------------------

Upon the termination for cause of an Initial Employee’s employment with Century
pursuant to Section 2.07, the Initial Employee shall be entitled only to:

 

  a. Any salary or portion thereof, earned but not yet paid through the date of
termination;

 

  b. Reimbursement in accordance with this Agreement of any business expense
reasonably incurred by the Initial Employee through the date of termination but
not yet paid;

 

  c. Payout of any benefit plan established by Century and funded by Century
and/or the Initial Employee; and

 

  d. Continuation of medical benefits for a period of time as determined by the
Executive Committee.

 

2.07.

Events Causing Termination of Employment. Notwithstanding anything to the
contrary provided for in this Agreement, this Agreement and the employment
relationship created hereby shall terminate with respect to each Initial
Employee upon the occurrence of any of the following events:

a. The Disability of an Initial Employee, with “Disabled” or “Disability”
meaning Initial Employee’s inability to substantially perform the Services under
this Agreement for a period of more than ninety (90) consecutive days as
substantiated to the reasonable satisfaction of the Executive Committee by a
qualified medical professional or after a shorter period upon the reasonable
determination of the Executive Committee, working in conjunction with a
qualified independent medical professional, that the Initial Employee will not
be able to perform the Services on a full-time basis as anticipated under this
Agreement.

b. The death of an Initial Employee;

c. Determination by the Executive Committee that an Initial Employee is not
performing his Services to the standard or in a manner expected by the Executive
Committee, or that the Initial Employee’s contribution is not supportive of
Century’s strategic goals. For purposes of this paragraph, the Executive
Committee shall provide the Initial Employee with written notification of its
concerns and it will provide Initial Employee a reasonable period of time to
cure the concerns prior to termination of the Initial Employee.

d. Executive Committee terminating an Initial Employee’s employment for “Cause”
upon the occurrence of any of the following:

 

  i.

Initial Employee’s conviction of a crime involving moral turpitude or a

 

6



--------------------------------------------------------------------------------

 

crime including the imposition of a sentence for a term of imprisonment in a
federal or state penitentiary;

 

  ii.

Initial Employee’s failure or refusal to follow, in any material respect,
reasonable and legal instructions of the Executive Committee;

 

  iii.

Initial Employee’s failure or refusal to comply, in any material respect, with
the reasonable policies, code of ethics, standards and regulations of Century
applicable to all Initial Employees, which from time to time may be established;

 

  iv.

Initial Employee’s failure or refusal to faithfully and diligently perform, in
any material respect, the Services or the usual customary duties of his
employment position under this Agreement;

 

  v.

Initial Employee’s breach or default, in any material respect, in the
performance of his/her obligations hereunder;

 

  vi.

Initial Employee conducts himself in an unprofessional, unethical, immoral or
fraudulent manner or performs such acts that interfere with or hinder the
performance of other Employees; or

 

  vii.

Initial Employee’s conduct, in any material respect, discredits Century or is
detrimental to the reputation, character and standing of Century.

For purposes of subsections d(ii) through d(vii) above, the Executive Committee
shall provide the Initial Employee with written notification and a thirty
(30) day time period to cure, if possible, prior to termination for Cause as
that term is defined herein. Initial Employee shall have the opportunity to meet
with the entire Executive Committee to provide an explanation if any, for his
actions prior to the Executive Committees’ final decision relating to the
termination of Initial Employee’s employment.

 

2.08. Payments to the Initial Employee Upon Termination of Employment.

Upon the termination for cause of an Initial Employee’s employment with Century
pursuant to Section 2.07, the Initial Employee shall be entitled only to:

 

  a.

Any salary or portion thereof, earned but not yet paid through the date of
termination;

 

  b.

Reimbursement in accordance with this Agreement of any business expense
reasonably incurred by the Initial Employee through the date of termination but
not yet paid;

 

  c.

Payout of any benefit plan established by Century and funded by Century and/or

 

7



--------------------------------------------------------------------------------

  the Initial Employee; and

 

  d. Continuation of medical benefits for a period of time as determined by the
Executive Committee.

 

2.09

Executive Committee. The Executive Committee shall be responsible for
establishing, monitoring and revising, if necessary, the strategic direction of
Century, as well as managing its daily operations. From time to time, the
Executive Committee shall meet either in person or by phone to discuss pertinent
issues. Unless an emergency issue arises in which case the Executive Committee
shall convene as soon as possible, no less than five (5) days notice shall be
provided to the members prior to any meeting. If any matter coming before the
Executive Committee cannot be agreed upon by the majority of the Executive
Committee, the Century Members shall have the authority to make the final
determination.

ARTICLE 3

MISCELLANEOUS

 

3.01.

Confidentiality and Non-Disclosure. During the Term, Century will disclose to
the Initial Employees certain confidential information, which is proprietary and
valuable, relating to the Century’s Oil and/or Gas exploration activities, which
confidential information includes, but is not limited to, geological and
geophysical data, maps, models, and interpretations, and may include commercial,
contractual and financial information (hereinafter referred to as the
“Confidential Information”). The Initial Employees hereby agree to the following
in respect to the Confidential Information during the term of this Agreement and
for three years thereafter:

 

  a.

The Initial Employees shall maintain the Confidential Information strictly
confidential and the Confidential Information shall not be used by an Initial
Employee except in the performance of the Initial Employee’s employment or sold,
traded, published or otherwise disseminated to anyone, in any manner whatsoever,
including by means of photocopy or other reproduction, without Century’s prior
written consent, except as provided in subparagraphs (b), (c) and (d) below. In
the event that any Initial Employee’s employment hereunder is terminated
pursuant to Section 2.08 hereof, such Initial Employee agrees that the
Confidential Information shall be used only for the benefit of Century and not
in any manner detrimental to the business interests of Century.

 

  b.

An Initial Employee may disclose the Confidential Information without Century’s
prior written consent only to the extent that such information:

 

  i.

is already in the possession of the Initial Employee, through means other than
the Century, at the time of its disclosure to the Initial Employee;

 

8



--------------------------------------------------------------------------------

  ii.

is already in possession of the public or becomes available to the public other
than through the act or omission of the Initial Employee;

 

  iii.

is required to be disclosed under applicable law or by a governmental or stock
exchange order, decree, regulation or rule (provided that the Initial Employee
shall give written notice to Century prior to such disclosure); or

 

  iv.

is acquired independently from a third party that represents that it has the
right to disseminate such information at the time it is acquired by the Initial
Employee.

 

  c.

The Initial Employees shall be entitled to disclose the Confidential Information
without Century’s prior written consent to such of the following persons who
have a clear need to know in order to evaluate the Confidential Information:

 

  i.

other Employees, Staff, officers and directors of Century or any company
Affiliated with Century); or

 

  ii.

any professional consultant or agent retained by Century for the purpose of
evaluating the Confidential Information.

 

  d.

The Initial Employees shall make diligent efforts to ensure that all the Persons
to whom the Confidential Information is disclosed pursuant to this Section 3.01
shall keep such information confidential and shall not disclose or divulge the
same to any unauthorized Person. If an Initial Employee makes such diligent
efforts and a third party to which the Initial Employee discloses Confidential
Information discloses or uses such Confidential Information to the detriment of
Century, the Initial Employee shall not be liable for any costs or damages to
Century arising thereby.

 

  e.

The Confidential Information shall remain the property of Century and Century
may demand the return thereof at any time upon giving written notice to any
Initial Employee. Within ten (10) days of receipt of such notice, such Initial
Employee shall return to Century all of the original Confidential Information
and shall destroy all copies and reproductions (both written and electronic), in
Initial Employee’s possession or control.

 

  f.

Upon termination of this Agreement, each Initial Employee shall not divulge any
Confidential Information to any third party for a period of three (3) years
after the Termination Date.

 

3.02.

Prohibition Against Assignment. Each Initial Employee agrees on behalf of
himself and his executors and administrators, heirs, legatees, distributes,
agents, representatives, and any other Person or Persons claiming any benefit
under him by virtue of this Agreement, that this Agreement and the rights,
interests and benefits hereunder shall not

 

9



--------------------------------------------------------------------------------

 

be assigned, transferred, pledged or hypothecated in any way by the Initial
Employee or any executor, administrator, heir, legatee, distributee or other
Persons claiming under the Initial Employee by virtue of this Agreement and
shall not be subject to execution, attachment or similar process. Any attempt to
assign, transfer, pledge or hypothecate or otherwise dispose of this Agreement
or of such rights, interests, and benefits contrary to the foregoing provisions
or the levy of any attachment or similar process thereupon shall be null and
void and without effect and shall constitute a material breach of this
Agreement.

 

3.03.

Remedies. Each Initial Employee recognizes and acknowledges that in the event of
any default in, or breach of the terms, conditions and provisions of the
Confidentiality and Non-Disclosure provision of this Agreement by the Initial
Employee, Century’s remedies at law shall be inadequate. Accordingly, each
Initial Employee agrees that in such event, Century shall have the right of
specific performance and/or injunctive relief in addition to any and all other
remedies and rights at law or in equity. No remedy set forth in this Agreement
or otherwise conferred upon or reserved to any Party, shall be considered
exclusive of any other remedy available to any Party (unless otherwise required
by applicable law), but the same shall be distinct, separate and cumulative and
may be exercised from time to time as often as occasion may arise or as may be
deemed expedient.

 

3.04.

Notice. Whenever this Agreement requires or permits any notice, request, or
demand from one Party to another, the notice, request, or demand must be in
writing to be effective and shall be deemed to be delivered and received (i) if
personally delivered or if delivered by facsimile, email (so long as receipt of
same is acknowledged by the recipient) or courier service, when actually
received by the Party to whom notice is sent or (ii) if delivered by certified
mail (whether actually received or not), at the close of business on the third
business day next following the day when placed in the mail, postage prepaid,
addressed to the appropriate Party or Parties, at the address of such Party set
forth below (or at such other address as such Party may designate by written
notice to all other Parties in accordance herewith):

 

If to Century:

  

Century Exploration Resources, Inc.

Attn: Jonathan B. Rudney

1537 Bull Lea Rd., Suite 200

Lexington, Kentucky 40511

j.rudney@centuryx.com

If to Honert:

  

177 West Main Street

Vernal, UT 84078

jim.honert@centuryx.com

If to LeGrand:

  

9657 Chesapeake Street

Highlands Ranch, CO 80126

fred.legrand@centuryx.com

 

10



--------------------------------------------------------------------------------

If to Loeffler:

  

9571 E. Silent Hills Place

Lone Tree, CO 80126

peter.loeffler@centuryx.com

 

3.05.

Indemnification. If, at any time during the Term, any Initial Employee is made a
party to, or is threatened to be made a party in, any civil, criminal or
administrative action, suit or proceeding by reason of the fact that the Initial
Employee is or was a director, officer, employee, or agent of Century, or of any
other corporation or any partnership, joint venture, trust or other enterprise
for which the Initial Employee served as such at the request of Century, then
the Initial Employee shall be indemnified by Century, to the fullest extent
permitted under applicable law, against expenses actually and reasonably
incurred by the Initial Employee or imposed on the Initial Employee in
connection with, or resulting from, the defense of such action, suit or
proceeding, or in connection with, or resulting from, any appeal therein if the
Initial Employee acted in good faith and in a manner the Initial Employee
reasonably believed to be in or not opposed to the best interest of the Century,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe the Initial Employee’s conduct was unlawful, except with respect to
matters as to which is adjudged that the Initial Employee is liable to the
Century or to such other corporation, partnership, joint venture, trust, or
other enterprise for gross negligence or willful misconduct in the performance
of his duties. As used in this Agreement, the term “expenses” shall include all
obligations actually and reasonably incurred by the Initial Employee for the
payment of money, including, without limitation, attorneys’ fees and costs,
judgments, awards, fines, penalties, taxes, and amounts paid in satisfaction of
a judgment or in settlement of any such action, suit or proceeding, except
amounts paid to Century or such other corporation, partnership, joint venture,
trust, or other enterprise by the Initial Employee. The foregoing
indemnification provisions shall be in addition to any other rights to
indemnification to which the Initial Employee may be entitled.

 

3.06.

Entire Agreement; Amendments. This Agreement contains the entire agreement of
the Parties and together supersede all prior agreements and understandings
either oral or written, between the Parties in respect of the subject matter
described therein. This Agreement shall not be modified or amended except by a
written document executed by all Parties.

 

3.07.

Parties Bound. This Agreement and the rights and obligations hereunder shall be
binding upon and inure to the benefit of Century and each Initial Employee, and
their respective heirs, personal representatives, successors and permitted
assigns.

 

3.08.

Enforceability. If, for any reason, any provision contained in this Agreement
should be held invalid in part by a court of competent jurisdiction, then it is
the intent of each of the Parties that the balance of this Agreement be enforced
to the fullest extent permitted by applicable law. Accordingly, should a court
of competent jurisdiction determine that the scope of any covenant is too broad
to be enforced as written, it is the intent of each of the

 

11



--------------------------------------------------------------------------------

 

Parties that the court should reform such covenant to such narrower scope as it
determines enforceable.

 

3.09.

Waiver of Provisions. Any waiver of any terms and conditions hereof must be in
writing, and signed by the Parties. The waiver of any of the terms and
conditions of this Agreement shall not be construed as a waiver of any other
terms and conditions hereof.

 

3.10.

Captions. The captions in this Agreement are for convenience of reference only
and shall not limit or otherwise affect any of the terms or provisions hereof.

 

3.11.

Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS OF THE STATE OF DELAWARE.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

Century Exploration Resources, Inc.

 

By:  

/s/ Jonathan B. Rudney

 

Jonathan B. Rudney

President

James A. Honert

/s/ James A. Honert

Fredrick P. LeGrand

/s/ Fredrick P. LeGrand

Peter T. Loeffler

/s/ Peter T. Loeffler

 

12